opinion!
PER CURIAM
."A motion to' strike-.the' .petition.'in-, error from -the files on various grounds has been filed in this cause, but we are .disposed to pass over this motion and decide-the case upon its merits. ' •
The East Bay Sporting Club executed certain cognovit notes in payment of claims made against it. Judgment was' rendered on a number of these, notes upon- the power of-attorney, contained'therein:-.: A motion to vacate -the judgment, was-later-filed ..in the Court of Common Pleas -by the parties named as plaintiff in error herein; who were then-members of .The East Bay .Sporting Club and were then assuming to act for it. Later, motions to strike from the files the motions to vacate judgments-were filed, and the court below .sustained ;th.em. All of these motions-.-were heard -together, after the; actions had -been 'consolidated, by the-trial court.
■This court-,1s satisfied-, on the:whole, with the reasons given by the trial judge for the action taken in the court below. We may say- that there is -one principle'to which special'attention might be called: -If■•■the trustees • were de jure officers of the coijporation, the notes became binding obligations. On the óther' hand, if they were merely de facto officers and the third parties to whom the notes were given had no knowledge of want of legal power of'the trustees, if they did lack power, the acts of de" facto- officers would also be binding on the corporation. - ■ ■ ■•
7 R.C.L.y 435, §424;
- 14-A Corpus Juris, 78.
We are unable to draw the inference from the record that there was knowledge on 'the part of the persons to whom the notes wore payable of want of legal power in the trustees, even if there was. such want of power.
As we find- no • prejudicial error on the face of the record, the judgment will be affirmed.
Judgment-,.affirmed.-
RICHARDS- and WILLIAMS; .J-J, concur.
LLOYD,- J, not participating. \..